UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 02-4570
CLARA MCELVEEN COOPER,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
          for the District of South Carolina, at Florence.
                 C. Weston Houck, District Judge.
                            (CR-00-1033)

                  Submitted: February 12, 2003

                      Decided: March 10, 2003

     Before TRAXLER, KING, and SHEDD, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Wesley Locklair, JOYE & LOCKLAIR, P.A., Murrells Inlet, South
Carolina, for Appellant. Rose Mary Parham, Assistant United States
Attorney, Florence, South Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. COOPER
                              OPINION

PER CURIAM:

   Clara McElveen Cooper appeals her conviction and 168-month
sentence after pleading guilty pursuant to a written plea agreement to
possession with intent to distribute five or more kilograms of cocaine
in violation of 21 U.S.C. § 841 (2000). Her attorney has filed a brief
pursuant to Anders v. California, 386 U.S. 738 (1967), stating that
there are no meritorious issues for appeal but raising the issue of
whether the district court failed to meet the requirements of Fed. R.
Crim. P. 11 at the plea hearing. Although notified by both this court
and her attorney of her right to file a pro se supplemental brief, Coo-
per failed to file such a brief. Finding no reversible error, we affirm.

   Cooper contends her plea hearing failed to comport with Rule 11.
As Cooper raised no objection to the Rule 11 proceeding below, we
review this claim for plain error. United States v. General, 278 F.3d
389, 394 (4th Cir.), cert. denied, 122 S. Ct. 2643 (2002). In light of
the district court’s thorough plea colloquy, we find Cooper was fully
aware of her rights and the consequences of her plea and that her plea
was knowing and voluntary. We find the district court complied with
the requirements of Rule 11 in accepting Cooper’s plea.

   We have reviewed the entire record in this case in accordance with
the requirements of Anders, and find no meritorious issues for appeal.
Accordingly, we affirm. This Court requires that counsel inform his
client, in writing, of her right to petition the Supreme Court of the
United States for further review. If the client requests that a petition
be filed, but counsel believes that such a petition would be frivolous,
then counsel may move in this court for leave to withdraw from repre-
sentation. We dispense with oral argument because the facts and legal
contentions are adequately presented in the materials before the court
and argument would not aid the decisional process.

                                                           AFFIRMED